IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DARYL COOK, AND THOSE SIMILARLY             : No. 38 WM 2019
SITUATED INMATES,                           :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
EXECUTIVE DEPUTY SECRETARY OF               :
PA DEPT. OF CORRECTIONS,                    :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2019, the Application for Leave to File Notice

of Appeal and Jurisdictional Statement Nunc Pro Tunc is DENIED.